Citation Nr: 0510838	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-28 847	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.  His medals and badges included the Combat 
Infantryman's Badge.  He died in December 2002.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the VARO 
in St. Louis, Missouri, that denied entitlement to service 
connection for the cause of death on the basis that the 
available scientific and medical evidence did not support the 
conclusion that the veteran's death was associated with 
exposure to herbicides in Vietnam.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant should further action be required.


REMAND

The veteran died in December 2002.  The cause of his death as 
reported on the death certificate was metastatic pancreatic 
cancer.  The interval between onset and death was listed as 
three months.  No other conditions were listed as leading to 
the immediate cause.  An autopsy was not performed.  

The appellant contends that the metastatic carcinoma of the 
pancreas was incurred in service either on a direct basis or 
on a presumptive basis due to the veteran's exposure to 
herbicides such as Agent Orange during his service in Vietnam 
during the Vietnam War.  The Board notes that cancer of the 
pancreas is not one of the diseases for which a presumption 
of service connection is provided under the law for those who 
served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2004).

However, the medical evidence of record shows that the 
veteran had diabetes.  Type II diabetes is a disease for 
which a presumption of service connection is provided under 
the law for those who served in Vietnam.  The appellant 
essentially contends that VA should consider whether this 
disease was a contributory cause of the veteran's death under 
the provisions of 38 C.F.R. § 3.312.  

In a September 2003 communication the veteran's attending 
physician indicated that after reviewing the medical records, 
"both mine and from the specialists," it was his opinion that 
the veteran had moderate hypoglycemia caused by adult-onset 
Type II diabetes mellitus.  

The claims file was reviewed by a VA registered nurse in 
April 2004.  She had access to the claims file and electronic 
documents and stated the records were devoid of any evidence 
of impaired glucose tolerance until the veteran was in an 
advanced stage of terminal cancer, at which time his pancreas 
was not able to secrete Insulin and injections became 
necessary.  She believed there was "absolutely" no evidence 
that the veteran had Type II diabetes, but rather "he 
required Insulin supplementation during the final two months 
of his life to replace that which his diseased pancreas could 
no longer produce.  Diabetes developed as a consequence of 
his terminal illness, not the reverse."

For some reason, the claims folder was referred to a VA nurse 
for an opinion, rather than to an endocrinologist.  The Board 
believes that the medical evidence in this case poses a 
complex medical question and believes that the opinion of a 
physician knowledgeable in endocrinology would be beneficial, 
particularly in view of the conflicting opinions that are 
currently of record.  

The Board notes that at the time of the veteran's death, 
service connection was in effect for post-traumatic stress 
disorder with depression, rated as 50 percent disabling from 
January 2001 and residuals of a shell fragment wound to the 
left posterior chest region, rated as 10 percent disabling 
from January 2001.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  Review the claims file and make sure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed with regard to the issue on 
appeal.

2.  Arrange for a VA physician 
knowledgeable in endocrinology to review 
the medical evidence of record and render 
an opinion as to the likelihood that Type 
II diabetes mellitus was a contributory 
cause to the veteran's death.  The 
examiner should state whether there is a 
reasonable basis to conclude that Type II 
diabetes mellitus was present, and, if 
so, whether it was of such severity as to 
have had a material influence in 
accelerating death such that it affected 
a vital organ and was of itself of a 
progressive or debilitating nature.  The 
physician should opine whether it is as 
likely as not (more than a 50 percent 
probability) that the veteran had Type II 
diabetes mellitus and that it was a 
contributory cause of his death.  The 
complete rationale for any opinion 
expressed should be provided.  Particular 
reference is to be made to the 
conflicting statements from the veteran's 
family physician in September 2003 and 
the VA nurse in April 2004.

3.  Then, VA should readjudicate the 
claim for service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
she and her representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond.  

Then, the case should be returned to the Board for further 
consideration, if otherwise in order.  No action is required 
of the appellant or her representative who also was notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


